Exhibit 10.77

 

--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

Dated as of November 3, 2006,

among

SPANSION INC.,

SPANSION LLC,

and

CERTAIN OF THEIR SUBSIDIARIES

party hereto from time to time,

as Grantors,

and

BANK OF AMERICA, N.A.,

as Administrative Agent.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article   Section

   Page

ARTICLE I

 

DEFINITIONS

   1

            SECTION 1.01

 

Credit Agreement Definitions and Construction

   1

            SECTION 1.02

 

UCC Definitions

   2

            SECTION 1.03

 

Other Defined Terms

   2

ARTICLE II

 

PLEDGED COLLATERAL

   8

            SECTION 2.01

 

Pledged Collateral

   8

            SECTION 2.02

 

Delivery of the Pledged Collateral

   9

            SECTION 2.03

 

Agreements of Issuers

   10

            SECTION 2.04

 

Representations, Warranties and Covenants with respect to Pledged Collateral

   11

            SECTION 2.05

 

Voting Rights; Dividends and Interest, etc

   13

            SECTION 2.06

 

Registration in Nominee Name; Denominations

   14

ARTICLE III

 

SECURITY INTERESTS IN PERSONAL PROPERTY

   14

            SECTION 3.01

 

The Security Interests

   14

            SECTION 3.02

 

Filing Authorization

   17

            SECTION 3.03

 

Continuing Security Interest; Transfer of Credit Extensions

   17

            SECTION 3.04

 

Grantors Remain Liable

   17

            SECTION 3.05

 

Security Interest Absolute

   18

            SECTION 3.06

 

Waiver of Subrogation

   19

            SECTION 3.07

 

Release; Termination

   19

ARTICLE IV

 

PERFECTION OF SECURITY INTERESTS; REPRESENTATIONS AND WARRANTIES

   20

            SECTION 4.01

 

Perfection of Security Interest

   20

            SECTION 4.02

 

Representations and Warranties

   23

ARTICLE V

 

COVENANTS

   24

            SECTION 5.01

 

Perfection of Security Interests

   24

ARTICLE VI

 

REMEDIES; RIGHTS UPON DEFAULT

   26

            SECTION 6.01

 

Remedies upon Default

   26

            SECTION 6.02

 

Application of Proceeds

   28

            SECTION 6.03

 

Grant of License to Use Intellectual Property

   28

 

i



--------------------------------------------------------------------------------

            SECTION 6.04  

Securities Act, etc

   29             SECTION 6.05  

Expenses; Indemnification

   29 ARTICLE VII  

MISCELLANEOUS

   30             SECTION 7.01  

Notices

   30             SECTION 7.02  

Amendments, etc.; Additional Grantors; Successors and Assigns

   31             SECTION 7.03  

Survival of Agreement

   31             SECTION 7.04  

Administrative Agent Appointed Attorney-in-Fact

   32             SECTION 7.05  

Counterparts

   32             SECTION 7.06  

Severability

   33             SECTION 7.07  

GOVERNING LAW; JURISDICTION; ETC

   33             SECTION 7.08  

WAIVER OF JURY TRIAL

   34             SECTION 7.09  

ENTIRE AGREEMENT

   34             SECTION 7.10  

Mortgages

   34             SECTION 7.11  

No Waiver; Remedies

   34             SECTION 7.12  

Headings

   35             SECTION 7.13  

Intercreditor Agreement

   35

 

ii



--------------------------------------------------------------------------------

Schedules

    

Schedule 1

  

Subsidiary Grantors

Schedule 2

  

Commercial Tort Claims

Schedule 3

   Place of Incorporation, Organizational Numbers, Chief Executive Office and
Principal Place of Business; Locations of Records

Schedule 4

  

Pledged Collateral

Schedule 5

  

Locations and Descriptions of Equipment, Inventory and Motor Vehicles

Schedule 6

  

Trade Names, Division Names, etc.

Schedule 7

  

Required Filings and Recordings; Existing Liens

Schedule 8

  

Licenses and Material Contracts

Schedule 9

  

Deposit Accounts and Security Accounts

Schedule 10

  

Real Property and Leased Real Property

Exhibits

    

Exhibit A

  

Form of Perfection Certificate

Exhibit B

  

Form of Security Agreement Supplement

Exhibit C

  

[Reserved]

Exhibit D

  

Form of Waiver

 

iii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of November 3, 2006 (this
“Agreement”), among SPANSION LLC, a Delaware limited liability company (the
“Borrower”), SPANSION INC., a Delaware corporation (“Holdings”), each other
Subsidiary (such term and the other capitalized terms used herein shall have the
meanings assigned thereto in Article I of this Agreement) of Holdings identified
on the signature pages hereof and each Subsidiary of Holdings that hereafter
becomes a party hereto from time to time pursuant to a Joinder Agreement (all
such Subsidiaries, the “Subsidiary Grantors” and, together with Holdings and the
Borrower, hereinafter collectively referred to as the “Grantors”, and each
individually as a “Grantor”) and BANK OF AMERICA, N.A., as administrative agent
and collateral agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.

RECITALS

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, and
the other Agents party thereto, and the other Loan Documents referred to
therein, the Lenders and the other Secured Parties have agreed to make and
continue to make Credit Extensions to or for the benefit of the Borrower;

WHEREAS, pursuant to (i) the guaranty of Holdings set forth in Article X of the
Credit Agreement and (ii) the Guaranty, dated as of the date hereof, by the
Subsidiaries party thereto, Holdings and each other Grantor (other than the
Borrower) have guarantied the Obligations of the Borrower under the Credit
Agreement and the other Loan Documents and will receive direct and indirect
benefits from the Credit Extensions made and continued under the Credit
Agreement and other Loan Documents;

WHEREAS, the obligations of the Lenders to make and continue to make such Credit
Extensions under the Credit Agreement are conditioned upon, among other things,
the execution and delivery of this Agreement by each Grantor; and

WHEREAS, to obtain such benefits each Grantor is willing to grant a Lien on the
Collateral of such Grantor in favor of the Administrative Agent for the benefit
of the Secured Parties as collateral security for its Obligations as hereinafter
provided;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees, for the benefit of
each Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Credit Agreement Definitions and Construction. Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
specified in Section 1.01 of the Credit Agreement. The rules of construction
specified in Sections 1.02 through 1.06 of the Credit Agreement also apply to
this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02 UCC Definitions. All terms defined in the UCC and not defined in
this Agreement have the meanings specified therein.

SECTION 1.03 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person): (a) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of; (b) for services rendered or to be rendered;
(c) for a policy of insurance issued or to be issued; (d) for a secondary
obligation incurred or to be incurred; (e) for energy provided or to be
provided; or (f) arising out of the use of a credit or charge card or
information contained on or for use with the card.

“Account Control Agreement” means an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent, entered into
among a Grantor, the Administrative Agent and the bank or Securities
Intermediary where a Deposit Account or Securities Account, respectively, of
such Grantor is maintained.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Acknowledgment and Agreement” means an acknowledgment in the form of Exhibit C
hereto, or otherwise in form and substance reasonably acceptable to the
Administrative Agent, with respect to the collateral assignment by the
applicable Grantor hereunder of its rights under any Material Contract, duly
executed by the other party or parties to such Material Contract.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Borrower” has the meaning specified in the preamble hereto.

“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

“Collateral” has the meaning specified in Section 3.01.

“Commercial Tort Claim” means a claim arising in tort with respect to which the
claimant is a Grantor.

“Copyright License” means any written agreement, now or hereinafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

2



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor, (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

“Credit Agreement” has the meaning specified in the recitals hereto.

“Deposit Account” means a demand, time, savings, passbook, or similar account
(including all bank accounts, collection accounts and concentration accounts,
together with all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing such accounts) maintained by
or in the name of any Grantor with a bank, including, without limitation, all
such accounts listed on Schedule 9 hereto, as such schedule may be supplemented
from time to time.

“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.

“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.

“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a Person acquires a Security Entitlement by virtue of
Section 8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

“Equipment” means all machinery, equipment in all its forms, wherever located,
including, without limitation, all repair equipment, office equipment, motor
vehicles, furniture and furnishings, all other property similar to the foregoing
(including tools, parts and supplies of every kind and description), components,
parts and accessories installed thereon or affixed thereto and all parts
thereof, and all Fixtures and all accessories, additions, attachments,
improvements, substitutions and replacements thereto and therefor.

“Federal Securities Laws” has the meaning specified in Section 6.07.

“Financial Asset” means:

(a) a Security;

(b) an obligation of a Person or a share, participation or other interest in a
Person or in property or an enterprise of a Person, which is, or is of a type,
dealt with in or traded on financial markets, or which is recognized in any area
in which it is issued or dealt in as a medium for investment; or

(c) any property that is held by a Securities Intermediary for another Person in
a Securities Account if the Securities Intermediary has expressly agreed with
the other Person that the property is to be treated as a Financial Asset under
Article 8 of the UCC. As the context

 

3



--------------------------------------------------------------------------------

requires, the term Financial Asset means either the interest itself or the means
by which a Person’s claim to it is evidenced, including a certificated or
uncertificated Security, a certificate representing a Security or a Security
Entitlement.

“Fixtures” means all items of Goods, whether now owned or hereafter acquired, of
any Grantor that become so related to particular real property that an interest
in them arises under any real property law applicable thereto.

“General Intangibles” means all “General Intangibles” as defined in the UCC,
including things in action and all other intangible personal property of any
Grantor of every kind and nature (other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, Letters of Credit, and money) now owned or
hereafter acquired by such Grantor, including corporate, limited liability
company, limited partnership or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), Intellectual Property, Payment
Intangibles and tax refund claims.

“Goods” means all things that are movable when a security interest attaches
(including (a) Fixtures and (b) computer programs embedded in goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the goods in such a manner that is
customarily considered part of the goods, or (ii) by becoming the owner of the
goods, a Person acquires a right to use the program in connection with the
goods).

“Governmental License” means, with respect to each Grantor, each license from a
Governmental Authority which is material to the conduct of the business of such
Grantor as conducted on the date hereof or as proposed to be conducted.

“Grantors” has the meaning specified in the preamble hereto.

“Holdings” has the meaning specified in the preamble hereto.

“Indemnitee” has the meaning specified in Section 6.05.

“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, Software and databases and all
embodiments or fixations thereof and related documentation, goodwill,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 

4



--------------------------------------------------------------------------------

“Intercompany Note” means a promissory note hereto evidencing Indebtedness for
borrowed money of Holdings or any of its direct or indirect Subsidiaries to and
in favor of any Grantor.

“Inventory” means Goods, other than farm products, which: (a) are leased by a
Person as lessor; (b) are held by a Person for sale or lease or to be furnished
under a contract of service; (c) are furnished by a Person under a contract of
service; or (d) consist of raw materials, work in process, or materials used or
consumed in a business, and includes, without limitation, (i) finished goods,
returned goods and materials and supplies of any kind, nature or description
which are or might be used in connection with the manufacture, packing,
shipping, advertising, selling or finishing of any of the foregoing, (ii) all
goods in which a Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which a Grantor has an interest or right
as consignee), (iii) all goods which are returned to or repossessed by any
Grantor, and (iv) all accessions thereto, products thereof and documents
therefor.

“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
commodity contracts and commodity accounts of each Grantor; provided, however,
that Investment Property shall not include any Securities constituting Pledged
Collateral and identified on Schedule 4 hereto, as such Schedule may be
supplemented from time to time.

“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense as to which any Grantor is now or hereafter a party.

“Motor Vehicles” means all titled vehicles of any kind (including any trailers
and aircraft).

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all right, title and interest of any Grantor in and to all of
the following, whether now owned or hereafter acquired:

(a) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country; and

 

5



--------------------------------------------------------------------------------

(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof and the inventions disclosed or claimed therein, including
the right to make, use, sell and/or offer to sell the inventions disclosed or
claimed therein.

“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A hereto, completed by Holdings on behalf of itself and each other
Grantor to include the scheduled information contemplated by Exhibit A hereto
with respect to each Grantor.

“Permitted Liens” means Liens permitted under Section 7.01 of the Credit
Agreement.

“Pledged Collateral” has the meaning specified in Section 2.01.

“Pledged Debt” has the meaning specified in Section 2.01.

“Pledged Equity” has the meaning specified in Section 2.01.

“Pledged Securities” means any promissory notes (including Intercompany Notes),
stock certificates or instruments, certificates and other documents representing
or evidencing any of the Pledged Debt or Pledged Equity, as the case may be.

“Proceeds” means the following property:

(a) whatever is acquired upon the sale, lease, license, exchange, or other
disposition of the Collateral;

(b) whatever is collected on, or distributed on account of, the Collateral;

(c) rights arising out of the Collateral; and

(d) to the extent of the value of the Collateral and to the extent payable to
the debtor or the secured party, insurance payable by reason of the loss or
nonconformity of, defects or infringement of rights in, or damage to, the
Collateral.

“Schedules” means the schedules to this Agreement, as supplemented from time to
time by a Security Agreement Supplement.

“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer which

(a) are represented by a certificate representing a security in bearer or
registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer;

(b) are one of a class or series or by its terms is divisible into a class or
series of shares, participations, interests or obligations; and

 

6



--------------------------------------------------------------------------------

(c) (i) are, or are of a type, dealt with or traded on securities exchanges or
securities markets or (ii) are a medium for investment and by their terms
expressly provide that they are a security governed by Article 8 of the UCC.

“Securities Account” means an account to which a Financial Asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset, including,
without limitation, all such accounts listed on Schedule 9 hereto, as such
schedule may be supplemented from time to time.

“Security Agreement Supplement” means a Supplement to this Agreement in the form
of Exhibit B executed by each additional Grantor and delivered to the
Administrative Agent pursuant to Section 6.12(a) of the Credit Agreement.

“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

“Security Interest” has the meaning specified in Section 3.01.

“Security Intermediary” means:

(a) a clearing corporation; or

(b) a Person, including a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program, not including a computer
program that is included in the definition of Goods.

“Subsidiary Grantor” has the meaning specified in the preamble hereto.

“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.

“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.

“Termination Date” means (a) for all Loan Parties, the date on which all of the
following events occur: (i) the payment in full in cash of the Obligations of
all the Loan Parties; and (ii) the termination of all Secured Hedge Agreements
and all Secured Cash Management Agreements; or (b) for any Grantor other than
Holdings and the Borrower, the date on which (i)

 

7



--------------------------------------------------------------------------------

the Loan Parties sell all of the outstanding capital stock of such Grantor to a
Person other than a Loan Party in a transaction permitted by the Credit
Agreement or (ii) such Grantor no longer constitutes a Subsidiary of Holdings
pursuant to a transaction permitted by Section 7.04 of the Credit Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now or hereafter owned by any Grantor,
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office, any State of the United States or any other country or any
political subdivision thereof, and all extensions or renewals thereof, (b) all
goodwill associated therewith and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

“Waiver Agreement” means a waiver agreement with a landlord or bailee of a
Grantor substantially in the form of Exhibit D hereto or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, entered into
among such landlord or bailee, as the case may be, such Grantor and the
Administrative Agent, as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

ARTICLE II

PLEDGED COLLATERAL

SECTION 2.01 Pledged Collateral. The Collateral pledged by each Grantor under
this Agreement shall include all of such Grantor’s right, title and interest in,
to and under the following Equity Interests and Indebtedness now owned or
hereafter acquired by such Grantor (collectively, the “Pledged Collateral”):

(a) Pledged Equity. (i) The shares of capital stock, membership interests,
limited partnership interests and other Equity Interests in any Person owned by
such Grantor on the Closing Date and listed opposite the name of such Grantor on
Schedule 4, (ii) any other Equity Interests of any Person obtained in the future
by such Grantor and identified in a supplement to Schedule 4 attached to a
Security Agreement Supplement and (iii) the certificates representing all such
Equity Interests (collectively, the “Pledged Equity”); provided, however, that
the Pledged Equity of any Grantor shall not include (A) more than 65% of the
aggregate issued and outstanding voting Equity Interests of any Foreign
Subsidiary owned directly by such Grantor, or (B) any Equity Interest in any
Person which is evidenced by a Security or a Security Entitlement which is
maintained in a Securities Account which is either (1) maintained with the
Administrative Agent or (2) maintained with any other Securities Intermediary;
provided that, to

 

8



--------------------------------------------------------------------------------

the extent required by Section 4.01(h), any such other Securities Intermediary
shall have entered into an Account Control Agreement with the Administrative
Agent with respect to such Securities Account.

(b) Pledged Debt. (i) The promissory notes (including Intercompany Notes) and
debt securities of any other Person owned by such Grantor on the Closing Date
and the loans and advances for money borrowed made by such Grantor to any other
Person which are outstanding on the Closing Date, in each case, which are listed
opposite the name of such Grantor on Schedule 4, (ii) any promissory notes
(including Intercompany Notes), debt securities, and loans or advances for money
borrowed in the future issued to or owed to such Grantor by any other Person and
identified in a supplement to Schedule 4 attached to a Security Agreement
Supplement and (iii) the promissory notes (including, Intercompany Notes) and
any other instruments as may hereafter be issued to evidence such loans or
advances for money borrowed (collectively, the “Pledged Debt”); provided,
however, that the Pledged Debt of any Grantor shall exclude any Intercompany
Note evidencing a loan or other extension of credit by a Grantor to any Foreign
Subsidiary to the extent that a pledge or Lien to the Administrative Agent with
respect to such Intercompany Note would create a material increased tax
liability as a result of Section 956 of the Code for any Grantor.

(c) Distributions. Subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of the items referred to in clauses (a) and (b) above.

(d) Rights and Privileges. Subject to Section 2.05, all rights and privileges of
such Grantor with respect to the securities, instruments and other property
referred to in clauses (a), (b) and (c) above.

(e) Proceeds. All Proceeds of any of the foregoing.

SECTION 2.02 Delivery of the Pledged Collateral. Subject to delivery to the
Revolving Credit Agent and the terms of the Intercreditor Agreement:

(a) Certificated Collateral. Each Grantor agrees promptly to deliver or cause to
be delivered to the Administrative Agent any and all Pledged Securities
representing any Pledged Equity or Pledged Debt, as the case may be.

(b) Intercompany Notes. If any Indebtedness for borrowed money owed to such
Grantor by any other Grantor or by any other Subsidiary of Holdings is evidenced
by an Intercompany Note, such Intercompany Note shall be pledged and delivered
to the Administrative Agent pursuant to the terms hereof.

(c) Stock Powers. Upon delivery to the Administrative Agent, any Pledged
Securities shall be accompanied by stock powers, bond powers or other
instruments of transfer reasonably satisfactory to the Administrative Agent duly
executed in blank by the applicable Grantor and such other instruments and
documents as the Administrative Agent may reasonably request. Unless previously
delivered with this Security Agreement or any Security Agreement

 

9



--------------------------------------------------------------------------------

Supplement, as the case may be, each delivery of Pledged Securities shall be
accompanied by a schedule describing the Pledged Collateral evidenced thereby,
which schedule shall be attached hereto as a supplement to Schedule 4 and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall be in form and substance reasonably acceptable to the
Administrative Agent and shall supplement any prior schedules so delivered.

(d) Uncertificated Collateral. With respect to any Pledged Equity owned by any
Grantor that constitutes an uncertificated security of a Subsidiary or Affiliate
of such Grantor, such Grantor will cause the issuer thereof (if, either
individually or together with Holdings and its other Affiliates, it controls
such issuer) or will use commercially reasonable efforts to cause such issuer
(if it does not so control such issuer) either (i) to register the
Administrative Agent as the registered owner of such Pledged Equity or
(ii) (A) to acknowledge the security interest of the Administrative Agent in
such Pledged Equity granted hereunder, (B) to confirm to the Administrative
Agent that it has not received notice of any other Lien in such Pledged Equity
other than the Lien of the Revolving Credit Agent (and has not agreed to accept
instructions from any other Person in respect of such Pledged Equity other than
the Administrative Agent and the Revolving Credit Agent) and (C) to agree in
writing with such Grantor and the Administrative Agent that such issuer will
comply with instructions with respect to such Pledged Equity originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be in form and substance reasonably satisfactory to the Administrative Agent.

(e) Intercreditor Agreement. Notwithstanding the foregoing, to the extent that
any of the Pledged Collateral has been delivered to the Revolving Credit Agent
in connection with the Revolving Credit Agreement, such Pledged Collateral shall
be delivered to the Administrative Agent in compliance with this Section 2.02 in
accordance with the Intercreditor Agreement.

SECTION 2.03 Agreements of Issuers.

(a) Acknowledgment and Confirmation of Issuers. Each Grantor that is the issuer
of any Pledged Equity owned by any other Grantor, hereby (i) acknowledges the
security interest of the Administrative Agent in such Pledged Equity granted by
such other Grantor hereunder, (ii) confirms that it has not received notice of
any other Lien (except Permitted Liens) as of the Closing Date in such Pledged
Equity (and has not agreed to accept instructions from any other Person in
respect of such Pledged Equity other than the Revolving Credit Agent and
Administrative Agent), (iii) agrees that it will comply with the instructions
with respect to such Pledged Equity originated by the Administrative Agent
without further consent of such other Grantor and (iv) otherwise agrees that it
will be bound by the terms of this Agreement relating to the Pledged Collateral
issued by it.

(b) Partnerships and Limited Liability Companies. In the case of each Grantor
which is a partner in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by applicable Organization
Documents to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Equity in such partnership, limited liability company or other
entity, and upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Equity to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as the substituted

 

10



--------------------------------------------------------------------------------

partner or member in such limited partnership, limited liability company or
other entity with all rights, powers and duties of a partner or a general
partner or a limited member, as the case may be

SECTION 2.04 Representations, Warranties and Covenants with respect to Pledged
Collateral. The Grantors represent, warrant and covenant to and with the
Administrative Agent, for the benefit of the Secured Parties, that:

(a) Pledged Collateral. Schedule 4 (as of the Closing Date and as supplemented
from time to time by any Security Agreement Supplements) correctly sets forth
for each Grantor on and as of the Closing Date and as of the date of each
Security Agreement Supplement, (i) the percentage of the issued and outstanding
Equity Interests of each class of any other Person directly owned by such
Grantor (and the aggregate outstanding Equity Interests of such class of such
issuer) and (ii) all Indebtedness for borrowed money of any other Person and all
other Indebtedness evidenced by a promissory note or debt security issued by any
other Person which is payable or due to such Grantor; provided, however, that
for each class of Equity Interests with voting power of any Foreign Subsidiary
which is owned directly by such Grantor, Schedule 4 (as so supplemented)
identifies only 65% of the aggregate outstanding Equity Interests of such class
of such Foreign Subsidiary (or any lesser percentage of the aggregate
outstanding Equity Interests of such issuer of such class owned directly by such
Grantor).

(b) Due Authorization and Issuance. All Pledged Equity and Pledged Debt issued
by any Subsidiary or Affiliate of Holdings to any Grantor has been, and to the
extent that any such Pledged Equity or Pledged Debt is hereafter issued, such
Pledged Equity or Pledged Debt will be, upon such issuance, duly and validly
issued by such issuer and (i) in the case of such Pledged Equity, is fully paid
and nonassessable and (ii) in the case of such Pledged Debt, is the legal, valid
and binding obligation of such issuer.

(c) Title. Each Grantor (i) is the owner, beneficially and of record, of the
Pledged Collateral indicated on Schedule 4 (as of the Closing Date and as
supplemented by any Security Agreement Supplement from time to time) as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement and Permitted Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than the Security
Interest created by this Agreement, Permitted Liens and other assignments and
transfers permitted pursuant to the Credit Agreement, and (iv) will defend its
title or interest hereto or therein against any and all Liens (other than the
Security Interest created by this Agreement and other Permitted Liens), however
arising, of all Persons.

(d) Transferability of Pledged Collateral. Except for (i) restrictions and
limitations imposed by the Loan Documents or securities laws generally and
(ii) consents required and obtained in connection herewith, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, provision of any Organization Document or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder.

 

11



--------------------------------------------------------------------------------

(e) Validity of Security Interest. By virtue of the execution and delivery by
each Grantor of this Agreement or a Joinder Agreement, as the case may be, when
all Pledged Securities evidencing any Pledged Collateral of such Grantor are
delivered to the Administrative Agent in accordance with this Agreement, the
Administrative Agent, for the benefit of itself and the other Secured Parties,
will obtain a valid and perfected first priority lien, subject to Permitted
Liens, upon and security interest in all Pledged Collateral of such Grantor as
security for the payment and performance of the Obligations of such Grantor.

(f) No Violation. Such Grantor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Grantor is a party relating to the Pledged Equity
pledged by it.

(g) No Defaults. No Pledged Equity pledged by such Grantor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Grantor by any Person with respect thereto, and on and as
of the Closing Date and as of the date of each Security Agreement Supplement and
Joinder Agreement, there are no certificates, instruments, documents or other
writings (other than the Organization Documents and certificates (if any)
delivered to the Revolving Credit Agent or the Administrative Agent, as
applicable) which evidence any Pledged Equity of such Grantor.

(h) Notices. Each Grantor agrees to (i) furnish to the Administrative Agent such
information and reports regarding the Pledged Equity and any such Pledged
Collateral as the Administrative Agent may reasonably request, and (ii) upon the
reasonable request of the Administrative Agent, make to any other party to the
Pledged Equity or any other contract or agreement included in the Pledged
Collateral such demands and requests for information and reports or for action
as the Grantor is entitled to make thereunder.

(i) No Termination or Modifications (Pledged Equity). No Grantor of a Pledged
Equity shall, except as otherwise permitted by the Credit Agreement: (i) cancel
or terminate any Pledged Equity or any other contract or agreement included in
the Pledged Collateral to which it is a party or consent to or accept any
cancellation or termination thereof; (ii) amend or otherwise modify any such or
any such contract or agreement or give any consent, waiver, or approval
thereunder; (iii) waive any default under or breach of any such Pledged Equity
or any such other contract or agreement; or (iv) take any other action in
connection with any such Pledged Equity or any such other contract or agreement
the taking or omission of which could reasonably be expected to impair the value
of the interest or rights of such Grantor thereunder or that would impair the
interest or rights of the Administrative Agent.

(j) No Amendment or Other Actions (Pledged Debt). No Grantor will, without the
prior written consent of the Administrative Agent, except as otherwise permitted
by the Credit Agreement: (i) enter into any agreement amending, supplementing,
or waiving any provision of any Pledged Debt (other than Pledged Debt
constituting intercompany debt) (including any underlying instrument pursuant to
which such Pledged Debt is issued) or compromising or releasing or extending the
time for payment of any obligation of the maker thereof that could reasonably be
expected to materially impair the value of the interest or rights of such
Grantor thereunder or that would materially impair the interest or rights of the
Administrative Agent therein; or (ii) take or omit to take any action the taking
or the omission of which could result in

 

12



--------------------------------------------------------------------------------

any impairment or alteration of any obligation of the maker of any Pledged Debt
(other than Pledged Debt constituting intercompany debt) or other instrument
constituting Collateral related to the Pledged Debt (other than Pledged Debt
constituting intercompany debt) if such impairment or alteration could
reasonably be expected to materially impair the value of the interest or rights
of such Grantor or would materially impair the interest or rights of the
Administrative Agent.

SECTION 2.05 Voting Rights; Dividends and Interest, etc. (a) Unless an Event of
Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
have a Material Adverse Effect.

(ii) The Administrative Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and shall, if necessary, upon written request of a Grantor and at
the sole cost and expense of the Grantors, from time to time execute and deliver
or cause to be executed and delivered to such Grantor, all such instruments as
Grantor may reasonably request in order to permit such Grantor to exercise the
voting and/or other rights that it is entitled to exercise pursuant to
subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive, retain, and to utilize free and
clear of any Lien hereof, any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral but
only if and to the extent that such dividends, interest, principal and other
distributions are not otherwise prohibited by the terms and conditions of the
Credit Agreement, the other Loan Documents and applicable Laws; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity or received in exchange for any Pledged Debt or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
and shall be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.05 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other

 

13



--------------------------------------------------------------------------------

distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Administrative Agent pursuant to the provisions of this subsection (b) shall
be retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 6.02.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers and each
Grantor shall promptly deliver to the Administrative Agent such proxies and
other documents as may be necessary to allow the Administrative Agent to
exercise such voting power. If after the occurrence of an Event of Default, such
Event of Default shall have been waived pursuant to Section 11.01 of the Credit
Agreement, each Grantor will again have the right to exercise the voting and
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.

SECTION 2.06 Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right to hold as
collateral the Pledged Collateral endorsed or assigned in blank or in favor of
the Administrative Agent. After the occurrence and during the continuance of an
Event of Default, the Administrative Agent, on behalf of the Secured Parties,
shall also have the right (in its sole and absolute discretion), to hold the
Pledged Collateral in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor. The
Administrative Agent shall at all times have the right to exchange the
certificates or instruments (to the extent permitted by the terms thereof)
representing Pledged Securities for certificates or instruments of smaller or
larger denominations for any purpose consistent with this Agreement.

ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY

SECTION 3.01 The Security Interests. Each Grantor hereby collaterally assigns
(except with respect to intent-to-use trademark applications, if any) and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, as
security for the payment or performance in full of the Obligations of such
Grantor, a security interest (the “Security Interest”) in all right, title and
interest of such Grantor in, to and under any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):

(a) all Accounts;

 

14



--------------------------------------------------------------------------------

(b) all Chattel Paper;

(c) all cash and Deposit Accounts;

(d) all Documents;

(e) all Equipment, including all Fixtures, but excluding Motor Vehicles;

(f) all General Intangibles (other than Intellectual Property);

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Pledged Collateral;

(k) all Supporting Obligations;

(l) all Commercial Tort Claims of such Grantor described in Schedule 2 hereto in
respect of such Grantor (as such schedule may be supplemented from time to time
pursuant to any Security Agreement Supplement or otherwise);

 

  (m) all other Goods;

 

  (n) all books and records pertaining to the Collateral;

(o) all other assets, properties and rights of every kind and description and
interests therein, including all moneys, securities and other property, now or
hereafter held or received by, or in transit to, any Grantor, the Administrative
Agent or any other Secured Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise; and

(p) all Proceeds of any and all of the foregoing;

provided, however, that notwithstanding anything to the contrary in clauses
(a) through (p) above:

(i) any General Intangible, Chattel Paper, Instrument or Account which by its
terms prohibits the creation of a security interest therein (whether by
assignment or otherwise) shall be excluded from the Lien of the Security
Interest granted under this Section 3.01, and shall not be included in the
Collateral of such Grantor, except to the extent that Sections 9-406(d),
9-407(a) or 9-408(a) of the UCC are effective to render any such prohibition
ineffective; provided, however, that if any General Intangible, Chattel Paper,
Instrument or Account included in the Collateral contains any term restricting
or requiring the consent of any Person (other than a Grantor) obligated thereon
to any

 

15



--------------------------------------------------------------------------------

exercise of remedies hereunder in respect of the Security Interest therein
granted under this Section 3.01, then the enforcement of such Security Interest
under this Agreement shall be subject to Section 6.01(c) (but such provision
shall not limit the creation, attachment or perfection of the Security Interest
hereunder);

(ii) any permit, lease, license (including any License) or franchise shall be
excluded from the Lien of the Security Interest granted under this Section 3.01,
and shall not be included in the Collateral, to the extent any Law applicable
thereto is effective to prohibit the creation of a Security Interest therein;

(iii) any Equipment (including any Software incorporated herein) owned by any
Grantor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or Capitalized Lease permitted to be
incurred pursuant to the provisions of the Credit Agreement shall be excluded
from the Lien of the Security Interest granted under this Section 3.01, and
shall not be included in the Collateral, to the extent that the contract or
other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capitalized Lease) validly prohibits the
creation of any other Lien on such Collateral;

(iv) any Copyrights, copyright applications, copyright registration and like
protection in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; any Patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, Trademarks, servicemarks and applications
therefor, whether registered or not, and the goodwill of the business of any
Grantor connected with and symbolized by such Trademarks, any trade secret
rights, including any rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; or any claims for damage by way of any past, present and
future infringement of any of the foregoing set forth in this clause (iv) shall
be excluded from the Lien of the Security Interest granted under this
Section 3.01 and shall not be included in the Collateral, except that the
Collateral shall include the proceeds of all the Intellectual Property that are
Accounts of any Grantor, or General Intangibles consisting of rights to payment,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and General Intangibles of such Grantor that
are proceeds of the Intellectual Property, then the Collateral shall
automatically, and effective as of the date hereof, include the Intellectual
Property to the extent necessary to permit perfection of the Administrative
Agent’s security interest in such Accounts and General Intangibles of such
Grantor that are proceeds of the Intellectual Property; and

(v) the Collateral shall not include more than 65% of the aggregate issued and
outstanding voting equity interests of any Foreign Subsidiary or any assets of
any Foreign Subsidiary.

With respect to property described in clauses (i) through (iii) above to the
extent not included in the Collateral of such Grantor (the “Excluded Property”),
such property shall

 

16



--------------------------------------------------------------------------------

constitute Excluded Property only to the extent and for so long as the creation
of a Lien on such property in favor of the Administrative Agent is, and remains,
validly prohibited, and upon termination of such prohibition (however
occurring), such property shall cease to constitute Excluded Property. The
Grantors may be required from time to time at the request of the Administrative
Agent to give written notice to the Administrative Agent identifying in
reasonable detail the Excluded Property (and stating in such notice that such
property constitutes Excluded Property) and to provide the Administrative Agent
with such other information regarding the Excluded Property as the
Administrative Agent may reasonable request.

SECTION 3.02 Filing Authorization. (a) Each Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) if such Grantor is an organization, the type of organization and
any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates and (iii) a
description of collateral that describes such property in any other manner as
the Administrative Agent may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Collateral granted to the
Administrative Agent, including describing such property as “all assets” or “all
property.” Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.

(b) Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any such initial financing statements or
amendments thereto if filed prior to the date hereof.

SECTION 3.03 Continuing Security Interest; Transfer of Credit Extensions. This
Agreement shall create a continuing security interest in the Collateral of each
Grantor and shall remain in full force and effect with respect to each Grantor
until the Termination Date for such Grantor, be binding upon each Grantor, its
successors, transferees and assigns, and inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party. Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Commitment or Loan held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Agreement) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 11.06 and Article
IX of the Credit Agreement.

SECTION 3.04 Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) each Grantor shall remain liable under the contracts and agreements included
in the Collateral (including the Material Contracts) to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed,

 

17



--------------------------------------------------------------------------------

(b) each Grantor will comply in all material respects with all Laws relating to
the ownership and operation of the Collateral, including all registration
requirements under applicable Laws, and shall pay when due all taxes, fees and
assessments imposed on or with respect to the Collateral, except to the extent
the validity thereof is being contested in good faith by appropriate proceedings
for which adequate reserves in accordance with GAAP have been set aside by such
Grantor,

(c) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral, and

(d) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

SECTION 3.05 Security Interest Absolute. All rights of the Administrative Agent
and the security interests granted to the Administrative Agent hereunder, and
all obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:

(a) any lack of validity or enforceability of any Loan Document;

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against Holdings, the Borrower, any other Grantor or any
other Person under the provisions of any Loan Document or otherwise or to
exercise any right or remedy against any other guarantor of, or collateral
securing, any Obligation;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any other extension, compromise or renewal
of any Obligation, including any increase in the Obligations resulting from the
extension of additional credit to any Grantor or any other obligor or otherwise;

(d) any reduction, limitation, impairment or termination of any Obligation for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligation or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Obligations; or

 

18



--------------------------------------------------------------------------------

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, Holdings, Borrower, any other Grantor
or otherwise.

SECTION 3.06 Waiver of Subrogation. Until the Termination Date, no Grantor shall
exercise any claim or other rights which it may now or hereafter acquire against
any other Grantor that arises from the existence, payment, performance or
enforcement of such Grantor’s Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration or indemnification, any right
to participate in any claim or remedy against any other Grantor or any
collateral which the Administrative Agent now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any other Grantor,
directly or indirectly, in cash or other property or by setoff or in any manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to any Grantor in violation of the preceding sentence, such amount
shall be deemed to have been paid for the benefit of the Secured Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Obligations, whether matured or unmatured. Each Grantor acknowledges
that it will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Documents and that the agreement set forth in this
Section is knowingly made in contemplation of such benefits.

SECTION 3.07 Release; Termination. (a) Upon any sale, transfer or other
Disposition of any item of Collateral of any Grantor in accordance with
Section 7.05 of the Credit Agreement, the Administrative Agent will, at such
Grantor’s expense and without any representations, warranties or recourse of any
kind whatsoever, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and release, no Default shall have
occurred an be continuing and no Default will occur as a result thereof,
(ii) such Grantor shall have delivered to the Administrative Agent, at least
five Business Days prior to the date of the proposed release, a written request
for release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a form of release for
execution by the Administrative Agent (which release shall be in form and
substance reasonably satisfactory to the Administrative Agent) and a certificate
of such Grantor to the effect that the transaction is in compliance with the
Loan Documents and as to such other matters as the Administrative Agent (or the
Required Lenders through the Administrative Agent) may reasonably request and
(iii) the proceeds of any such sale, lease, transfer or other Disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with Section 2.05 of the Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Administrative Agent when and as required under Section 2.05 of the Credit
Agreement.

(b) Upon the Termination Date for any Grantor, the pledge, assignment and
security interest granted by such Grantor hereunder shall automatically
terminate and all rights to the Collateral of such Grantor shall revert to such
Grantor. Upon any such termination, the Administrative Agent will, at the
applicable Grantor’s expense and without any representations, warranties or
recourse of any kind whatsoever, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination
and deliver to such Grantor all Pledged Securities, Instruments, Tangible
Chattel Paper and negotiable documents representing or evidencing the Collateral
of such Grantor then held by the Administrative Agent.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

PERFECTION OF SECURITY INTERESTS;

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties and agrees that:

SECTION 4.01 Perfection of Security Interest.

(a) UCC Filings. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations reasonably requested by the Administrative Agent containing a
description of the Collateral have been prepared based upon the information
provided to the Administrative Agent in Schedule 7 hereto (as supplemented from
time to time) and have been delivered to the Administrative Agent for filing in
each governmental office specified in Schedule 7 hereto, and constitute all the
filings, recordings and registrations that are necessary to publish notice of
and to establish a valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as follows:

(i) filings with respect to Real Property assets excluded from the scope of UCC
Article 9 pursuant to UCC Section 9-109; and

(ii) continuation statements required by UCC Section 9-515.

(b) Schedules. The Schedules hereto (as of the Closing Date and as supplemented
from time to time by a Security Agreement Supplement) have been duly prepared
and completed and are correct and complete and as of the Closing Date and as
supplemented from time to time by a Security Agreement Supplement:

(i) Schedule 1 sets forth a true and complete list of all the Subsidiary
Grantors;

(ii) Schedule 2 sets forth a true and complete list of all Commercial Tort
Claims of each Grantor;

(iii) Schedule 3 sets forth a true and complete list of the exact legal name,
jurisdiction of organization, federal and state (if applicable) organizational
numbers, chief executive office, principal place(s) of business, locations of
records of each Grantor, as well as any prior legal names, jurisdictions of
formation or locations within the past 5 years of each such Grantor;

 

20



--------------------------------------------------------------------------------

(iv) Schedule 4 sets forth a true and complete list of all Pledged Collateral of
each Grantor in accordance with Section 2.01;

(v) Schedule 5 sets forth a true and complete list of locations of all Equipment
and Inventory of each Grantor, other than Equipment and Inventory located
outside the United States of America with an aggregate value at each such
location of less than $40,000,000;

(vi) Schedule 6 sets forth a complete organizational chart of Holdings including
all of the Grantors;

(vii) Schedule 7 sets forth a true and complete list of all the filings,
including governmental offices, in which UCC filings should be made in
accordance with Section 4.01(a) and all existing liens of each Grantor;

(viii) [Reserved];

(ix) Schedule 9 sets forth a true and complete list of all Deposit Accounts and
Securities Accounts of each Grantor; and

(x) Schedule 10 sets forth a true and complete list of all owned real property
of each Grantor and all domestic real property leases under which any Grantor is
a lessee or lessor.

(c) Perfection Certificate. As of the Closing Date, the Perfection Certificate
delivered to the Administrative Agent has been duly prepared and completed and
the information set forth therein for each Grantor is correct and complete and
includes all information the exclusion of which would be materially misleading.

(d) [Reserved.]

(e) Instruments and Tangible Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, or if any Grantor shall at any time hold or
acquire any Instruments (other than any Instruments evidencing Indebtedness for
money borrowed comprising part of the Pledged Collateral which has been
delivered to the Administrative Agent pursuant to Section 2.02) or Tangible
Chattel Paper in each case, to the extent the value of such Tangible Chattel
Paper, promissory note or other instrument exceeds $250,000), at the request of
the Administrative Agent, such Grantor shall forthwith endorse, assign and
deliver the same to the Administrative Agent accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request; provided, that notwithstanding the
foregoing, to the extent that any such Instrument or Tangible Chattel Paper has
been delivered to the Revolving Credit Agent in connection with the Revolving
Credit Agreement, such Instrument or Tangible Chattel Paper shall be delivered
to the Administrative Agent in compliance with this Section 4.01(e) upon the
expiration or termination of the Intercreditor Agreement.

 

21



--------------------------------------------------------------------------------

(f) Deposit Accounts. Upon Discharge of Revolving Credit Obligations (as defined
in the Intercreditor Agreement) or termination of the Revolving Credit Agreement
or otherwise upon the request by the Administrative Agent, each Grantor shall
enter into an Account Control Agreement with each depositary bank with which
such Grantor from time to time opens or maintains a Deposit Account (other than
(i) Deposit Accounts used for payroll purposes, payroll taxes or withholding
taxes, and (ii) any other Deposit Accounts where the aggregate balance on
deposit therein does not at any time exceed $1,000,000 so long as the amount on
deposit at any time in all such other Deposit Accounts does not exceed
$5,000,000 in the aggregate) to cause the depositary bank to agree to comply at
any time with instructions from the Administrative Agent to such depositary bank
directing the disposition of funds from time to time credited to such Deposit
Account, without further consent of such Grantor or any other Person, pursuant
to such Account Control Agreement. The Administrative Agent agrees with each
Grantor that the Administrative Agent shall not give any such instructions
pursuant to any Account Control Agreement, unless an Event of Default has
occurred and is continuing. No Grantor shall grant control of any Deposit
Account to any Person other than the Revolving Credit Agent or the
Administrative Agent.

(g) Investment Property. If any Securities, other than any Pledged Equity issued
by a Grantor or any other Subsidiary of Holdings and pledged pursuant to Article
II, whether certificated or uncertificated, or other Investment Property now or
hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary, such Grantor shall immediately notify the
Administrative Agent thereof and, at the Administrative Agent’s request,
pursuant to an Account Control Agreement, either (i) cause such Securities
Intermediary to agree to comply with entitlement orders or other instructions
from the Administrative Agent to such Securities Intermediary as to such
Securities or other Investment Property, in each case without further consent of
any Grantor or such nominee, or (ii) in the case of Financial Assets or other
Investment Property held through a Securities Intermediary, arrange for the
Administrative Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Administrative Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property. The Administrative Agent agrees with each of the
Grantors that the Administrative Agent shall not give any such entitlement
orders or instructions or directions to any such issuer or Securities
Intermediary pursuant to any Account Control Agreement, and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by any Grantor,
unless an Event of Default has occurred and is continuing.

(h) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” (to the extent the value of such Electronic Chattel Paper
or “transferable record” held by such Grantor exceeds $250,000 individually), as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Administrative Agent thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent

 

22



--------------------------------------------------------------------------------

control under UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing.

(i) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor (to the extent
such Letter of Credit has a face value in excess of $250,000), such Grantor or
the Borrower, on behalf of such Grantor, shall promptly notify the
Administrative Agent thereof and, at the written request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under such letter of
credit with the Administrative Agent agreeing that the proceeds of any drawing
under such letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred or is continuing.

(j) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim that it intends to pursue, the Grantor, by itself or
through Holdings, shall promptly notify the Administrative Agent thereof.

(k) Equipment and Inventory Locations. If requested by the Administrative Agent,
each Grantor shall, at its own expense, use commercially reasonable efforts to
cause any landlord, bailee, warehouseman or processor with control over or with
possession of any Equipment (including Fixtures) and Inventory of such Grantor
or any landlord of a leased location where such Grantor primarily maintains its
books and records with respect to the Collateral to enter into a Waiver
Agreement.

SECTION 4.02 Representations and Warranties.

(a) Validity of Security Interest. The Security Interest granted by each Grantor
constitutes (i) a legal and valid security interest in the Collateral of such
Grantor securing the payment and performance of the Obligations of such Grantor
and (ii) subject to the filings described in Section 4.01(a), a perfected
security interest in the Collateral (other than as provided in such Section) in
which a security interest may be perfected under Article 9 of the UCC by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC in such jurisdictions. The Security Interest is
and shall be prior to any other Lien on any of the Collateral, other than
Permitted Liens.

 

23



--------------------------------------------------------------------------------

(b) Other Financing Statements. The Collateral is owned by the Grantors free and
clear of any Lien, other than Permitted Liens. None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the UCC or any other applicable Laws covering any Collateral, other than
in respect of Permitted Liens, (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.

ARTICLE V

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent that until the
Termination Date, each Grantor will comply with the following:

SECTION 5.01 Perfection of Security Interests. (a) Change of Name. Each Grantor
agrees to provide at least 30 days prior written notice to the Administrative
Agent of any change (i) in its legal name, (ii) in its identity or type of
organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Grantor agrees to promptly provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence, to the extent
applicable. Each Grantor agrees not to effect or permit any change referred to
in the first sentence of this paragraph (a) unless all filings have been made
under the applicable UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral subject to Permitted Liens and except as provided in Section 4.01.

(b) Maintenance of Records. Each Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it in accordance with reasonably prudent and standard practices used in
industries that are the same as or similar to those in which such Grantor is
engaged, and, at such time or times as the Administrative Agent may reasonably
request in respect of any material portion of any Collateral, to prepare and
deliver to the Administrative Agent a schedule or schedules in form and detail
reasonably satisfactory to the Administrative Agent showing the identity, amount
and location of any and all Collateral specified in any such request.

(c) Security Agreement Supplements. Upon (i) delivery of a Compliance
Certificate in accordance with the Credit Agreement and/or (ii) the execution
and delivery of any Joinder Agreement, the Borrower and, if applicable, the
Grantor party to such Joinder Agreement, shall execute and deliver to the
Administrative Agent a Security Agreement Supplement updating the Schedules
hereto.

 

24



--------------------------------------------------------------------------------

(d) Further Assurances. Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to all material
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in all material Collateral and the priority thereof against
any Lien not expressly permitted to be prior to the Security Interest pursuant
to Section 7.01 of the Credit Agreement.

(e) Preserving Security Interest. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. Upon the Discharge of Revolving
Credit Obligations (as defined in the Intercreditor Agreement), each Grantor
agrees to execute and deliver all documents and agreements as the Administrative
Agent may require in order to perfect or maintain the perfection of the first
priority security interest of the Administrative Agent hereunder

(f) Insurance. The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 6.07 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of any Grantor hereunder or any Event
of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent reasonably deems advisable. All sums disbursed by
the Administrative Agent in connection with this Subsection 5.01(f), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Obligations secured hereby.

(g) Inspection Rights. Without in any way limiting or expanding the rights of
any Lender or the Administrative Agent pursuant to Section 6.10 of the Credit
Agreement, the Administrative Agent and such Persons as the Administrative Agent
may reasonably designate shall have the right, at the Grantors’ cost and
expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, at reasonable times and intervals during normal business
hours upon reasonable advance notice to the respective Grantor, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants and to verify under reasonable procedures, the validity, amount,
quality, quantity, value, condition and status of, or any other

 

25



--------------------------------------------------------------------------------

matter relating to, the Collateral, including, in the case of Accounts or
Collateral in the possession of any third person, at any time that an Event of
Default has occurred and is continuing, by contacting Account Debtors or the
third person possessing such Collateral for the purpose of making such a
verification. Subject to Section 11.07 of the Credit Agreement, the
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(h) Payment of Taxes. At its option, the Administrative Agent may discharge past
due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral (other than
Permitted Liens), and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and the Grantors agree to reimburse the
Administrative Agent on demand for any payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization and
shall be additional Obligations secured hereby; provided, however, that nothing
in this Section 5.01(h) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(i) Equipment and Inventory. Each Grantor hereby agrees that it shall keep all
the Equipment and Inventory (other than (i) Inventory sold in the ordinary
course of business and (ii) Equipment and Inventory located outside the United
States of America) at the locations set forth on Schedule 10 unless such Grantor
has given at least 10 days’ notice to the Administrative Agent of another
location; provided, that, at all times, the aggregate book value of all
Collateral located in the United States of America and subject to the first
priority Lien of the Administrative Agent shall not be less than $400,000,000.

ARTICLE VI

REMEDIES; RIGHTS UPON DEFAULT

SECTION 6.01 Remedies upon Default. (a) Delivery of Collateral; Other Actions.
Upon the occurrence and during the continuance of an Event of Default, each
Grantor agrees to deliver all or any item of Collateral to the Administrative
Agent on demand, and it is agreed that upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent shall have the
right to take any of or all the following actions at the same or different
times: (i) with or without legal process and with or without prior notice or
demand for performance, to take possession of the Collateral and without
liability for trespass to enter any premises where the Collateral may be located
for the purpose of taking possession of or removing the Collateral; (ii) enforce
compliance with and take any and all action with respect to the Pledged
Collateral and other Collateral to the fullest extent as though the
Administrative Agent were the absolute owner thereof, including the right to
receive distributions and other payments with respect to the Pledged Collateral
and the other Collateral; and (iii) generally with respect to all Collateral, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable Law. Without limiting the generality of the
foregoing, each Grantor agrees that, upon the occurrence and during the
continuance of an Event

 

26



--------------------------------------------------------------------------------

of Default, the Administrative Agent shall have the right to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale of Collateral the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of Law or statute now existing or hereafter enacted.

(b) Sale of Collateral. The Administrative Agent shall give the Borrower 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section 6.01, any Secured Party may bid for or purchase
for cash, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall

 

27



--------------------------------------------------------------------------------

have been remedied and the Obligations paid in full in cash. As an alternative
to exercising the power of sale herein conferred upon it, the Administrative
Agent may proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 6.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the UCC or its
equivalent in other jurisdictions.

(c) Third Party Consent. Notwithstanding anything to the contrary contained in
this Agreement, if any enforceable term of any promissory note, contract,
agreement, permit, lease, license (including any License) or other General
Intangible included as a part of the Collateral requires the consent of the
Person obligated on such promissory note or any Person (other than the
applicable Grantor) obligated on such lease, contract or agreement, or which has
issued such permit or license or other General Intangible (i) for the creation,
attachment or perfection of the Lien of this Agreement in such Collateral or
(ii) for the assignment or transfer thereof or the creation, attachment or
perfection of such Lien not to give rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or other remedy
thereunder, then the receipt of any such necessary consent shall be a condition
to any exercise of remedies against such Collateral under this Section 6.01 (but
not to the creation, attachment or perfection of the Lien of this Agreement as
provided herein).

SECTION 6.02 Application of Proceeds. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral of any Grantor may, in the
discretion of the Administrative Agent, be held, to the extent permitted under
applicable Law, by the Administrative Agent as additional collateral security
for all or any part of the Obligations of such Grantor, and/or then or at any
time thereafter shall be applied (after payment of any amounts payable to the
Administrative Agent pursuant to Section 11.04 of the Credit Agreement and
Section 6.05 hereof) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against all or any part of the
Obligations of such Grantor in accordance with Section 8.03 of the Credit
Agreement. Any surplus of such cash or cash proceeds of any Grantor held by the
Administrative Agent and remaining on the Termination Date for such Grantor
shall be paid over to such Grantor or to whomsoever may be lawfully entitled to
receive such surplus.

SECTION 6.03 Grant of License to Use Intellectual Property. Subject to any
Licenses or other agreements with third parties that have been or may be entered
into by any Grantor, for the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent an irrevocable,
nonexclusive license for the term of this Agreement (exercisable without payment
of royalty or other compensation to the Grantors) to use, license or sublicense
any Intellectual Property now owned or hereafter acquired by such Grantor,
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Administrative Agent may be exercised,
at the option of the Administrative Agent, only upon the occurrence and during
the continuation of an

 

28



--------------------------------------------------------------------------------

Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

SECTION 6.04 Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral or any Investment Property permitted
hereunder. Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral or any Investment Property, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral or any Investment Property could dispose of the same. Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral or any Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Administrative
Agent may, with respect to any sale of the Pledged Collateral or any Investment
Property, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral or any such Investment Property for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Administrative Agent, when exercising remedies on behalf of
the Secured Parties after an Event of Default has occurred and is continuing,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or Investment Property or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral or Investment Property at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 6.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

SECTION 6.05 Expenses; Indemnification.

(a) Expenses. The Grantors hereby jointly and severally agree to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of

 

29



--------------------------------------------------------------------------------

the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including, without limitation, the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral.

(b) Indemnity. Grantor hereby agrees to jointly and severally indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Grantor arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the any Grantor or any of its Subsidiaries, or any
Environmental Liability related in any way to such Grantor or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Grantor or any such Grantor’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Grantor against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Grantor has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

(c) Survival. The obligations and agreements of the Grantors in this
Section 6.05 shall survive the Termination Date and the repayment, satisfaction
and discharge of the Obligations.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01 Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopies
to each party hereto at the address set forth in Section 11.02 of the Credit
Agreement (with any notice to any

 

30



--------------------------------------------------------------------------------

Grantor being delivered to such Grantor in care of the Borrower). All such
notices and other communications shall be deemed to be given or made at the
times provided in Section 11.02 of the Credit Agreement.

SECTION 7.02 Amendments, etc.; Additional Grantors; Successors and Assigns.

(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Grantors or Holdings and the Borrower on
behalf of itself and the Subsidiary Grantors, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

(b) Upon execution and delivery by the Administrative Agent and any Person of a
Joinder Agreement, such Person shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of any such Joinder Agreement shall not require the consent of any
other Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Agreement.

(c) Upon the delivery by the Borrower and any other Grantor of a Security
Agreement Supplement certifying supplements to the Schedules hereto in respect
of any Grantor, such schedule supplements shall be incorporated into and become
a part of and supplement the Schedules hereto and the Administrative Agent may
attach such schedule supplements to such Schedules, and each reference to the
Schedules shall mean and be a reference to such Schedules, as supplemented
pursuant to any such Security Agreement Supplement. For the avoidance of doubt,
the delivery of any Security Agreement Supplement shall not effect any release
of the security interest granted by any Grantor hereunder unless and until such
release shall be effective pursuant to Section 3.07.

(d) This Agreement shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and permitted assigns; provided, however, that no Grantor may assign its
obligations hereunder without the prior written consent of the Administrative
Agent.

SECTION 7.03 Survival of Agreement. All covenants, agreements, representations
and warranties made by each Grantor in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until the Termination Date for such Grantor or any earlier release of such
Grantor hereunder pursuant to Section 3.07(b).

 

31



--------------------------------------------------------------------------------

SECTION 7.04 Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor, (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral, (d) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (e) to send verifications of Accounts to any Account Debtor, (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent, and (i) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

SECTION 7.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

32



--------------------------------------------------------------------------------

SECTION 7.06 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 7.07 GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERITES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

33



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 7.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.09 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
OR BY PRIOR OR CONTEMPORANEONS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

SECTION 7.10 Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of Fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property covered
by such Mortgage, and the terms of this Agreement shall be controlling in the
case of all other Collateral.

SECTION 7.11 No Waiver; Remedies. No failure or delay by the Administrative
Agent or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

 

34



--------------------------------------------------------------------------------

SECTION 7.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13 Intercreditor Agreement. The terms and provisions of this
Agreement, including the rights and remedies set forth herein, shall be subject
to the terms and provisions of the Intercreditor Agreement. To the extent any
representations and warranties or covenants contained herein are inconsistent
with the treatment of the Collateral contemplated by the Intercreditor
Agreement, such representations and warranties or covenants shall be deemed
conformed so as to be consistent with such treatment.

[Signature pages to follow]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

SPANSION INC., a Delaware corporation By:  

/s/    Dario Sacomani

Name:   Dario Sacomani Title:  

Executive Vice President and

Chief Financial Officer

SPANSION LLC, a Delaware limited liability

company

By:  

/s/    Dario Sacomani

Name:   Dario Sacomani Title:  

Executive Vice President and

Chief Financial Officer

SPANSION TECHNOLOGY, INC., a Delaware

corporation

By:  

/s/    Robert C. Melendres

Name:   Robert C. Melendres Title:   Secretary

SPANSION INTERNATIONAL, INC., a Delaware

corporation

By:  

/s/    Dario Sacomani

Name:   Dario Sacomani Title:   Chief Financial Officer and Treasurer CERIUM
LABORATORIES LLC, a Delaware limited liability company By:  

/s/    Dario Sacomani

Name:   Dario Sacomani Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By  

/s/    Ken Puro

Name:   Ken Puro Title:   Vice President